Citation Nr: 0414716	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diffuse peripheral 
neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 25, 1943 to August 
13, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in San Diego, California.

As an initial matter, the veteran requested the opportunity 
to present testimony in support of his claim at a personal 
hearing before a Member of the Board.  Such a hearing was 
scheduled for February 5, 2004.  The veteran subsequently 
cancelled his appointment.  When an appellant elects not to 
appear at the prescheduled hearing date, the request for a 
hearing will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(c).  His claim will thus be adjudicated without 
further delay based upon all the evidence presently of 
record.  A motion to advance on the docket was received and 
granted in May 2004.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  A clear preponderance of the competent evidence has 
attributed the veteran's complaints of numbness and shooting 
pains in the right hip and thigh to meralgia paraesthetica 
which has been recently service-connected.  

3.  The veteran's service medical records are negative for 
diffuse peripheral neuropathy; diffuse peripheral neuropathy 
was first noted many years following his separation from 
service, and there is no competent evidence relating the 
veteran's currently diagnosed diffuse peripheral neuropathy 
to his active service or any incident therein.  




CONCLUSION OF LAW

Diffuse peripheral neuropathy was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his service connection claim in an April 2002 
letter.  He was notified of the laws and regulations 
regarding service connection, as well as the substance of 
regulations implementing the VCAA in a December 2003 
statement of the case (SOC).

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The April 
2002 letter and the December 2003 SOC informed the veteran of 
the type of evidence necessary to substantiate his service 
connection claim, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  

The April 2002 letter sent to the veteran did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was provided to the veteran prior 
to the August 2002 RO adjudication on the merits, and thus, 
the timing of the notice does comply with the express 
requirements of Pelegrini.  Thus, there is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the veteran to overcome.  See Pelegrini, 17 Vet. App. at 422.

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point is not prejudicial to the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran underwent a VA 
examination, and VA treatment records and private medical 
records have been obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of service connection 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



Factual Background

Service medical records include an entrance examination 
report dated in May 1943 that revealed a history of syphilis.  
According to a July 1943 consultation report, the veteran had 
complaints of numbness in his right lower extremity for eight 
weeks prior.  The veteran also reported that he had had a 
spinal puncture performed approximately eight weeks prior to 
the examination.  An August 1943 Certificate of Disability 
for Discharge reveals that discharge was recommended due to 
severe hysterical type psychoneurosis, as the doctors found 
no organic basis for the veteran's complaints.  It was found 
that the disability's origin was unknown, and that it pre-
existed service.  

The veteran underwent a VA examination in January 1944.  The 
examiner noted right hip hypoesthesia.  Diagnosis was 
hysteroid syndrome, in partial remission without interference 
with social or industrial endeavors.

According to a September 1949 rating sheet, the RO denied 
service connection for syphilis.

In October 1995, the veteran underwent a private medical 
examination due to complaints of right lower extremity 
numbness, specifically from his right knee down to his foot.  
The veteran stated that his right foot tended to drag and 
indicated that his mother dragged her right foot.  The doctor 
noted that the veteran had sensory changes in the legs with 
mild foot drop.  

In February 2002, the veteran underwent a private 
electrodiagnostic study of the lower extremities.  Diagnostic 
impression was severe diffuse peripheral polyneuropathy.  
Some superimposed polyradiculopathy that could have been 
secondary to the same disease process was also present.

The veteran sought a medical evaluation at the VA in May 
2002.  Progress notes reveal an assessment of idiopathic 
progressive polyneuropathy.

In June 2002, the veteran underwent a contract examination 
through QTC Medical Services.  On examination, the veteran 
had decreased sensation in a stocking-glove distribution 
below the mid leg bilaterally, and his position sense was 
decreased.  The examination was consistent with ongoing 
peripheral polyneuropathy.  The examiner noted that it was 
difficult to determine whether the current polyneuropathy and 
his initial neuropathy while in service were connected.  The 
examiner further indicated that "the relationship between 
the two could not be determined because although he does show 
signs of neuropathy with today's exam there are elements from 
today's exam that are independent of his neuropathy described 
in 1943."

In his September 2002 statement in support of his claim, the 
veteran indicated that his symptoms of polyneuropathy did not 
pre-exist service, rather they began while in service.

In March 2003, the veteran presented testimony at a local RO 
hearing.  He stated that while in the military, he fell into 
a trench late at night and woke up feeling like the right 
side of his body was paralyzed.  Following this incident, he 
reportedly remained in the hospital for approximately 28 days 
and was diagnosed with neurosis.  He indicated that he did 
not have numbness in the right leg and thigh prior to his 
entry into service.  He also testified that he did not 
receive a lumbar puncture prior to service due to complaints 
of numbness, but rather due to a venereal disease.  The 
veteran stated that the numbness in the right hip continued 
following his discharge from service and that he began to 
feel numbness in his right foot in the 1980's, followed by 
numbness in his left foot in the 1990's.

In July 2003, Dr. Moore, who is board-certified in psychiatry 
and neurology, performed a contract examination through QTC 
Medical Services.  The veteran stated that while he was in 
service, he had numbness on the right side of his body that 
lasted for approximately two to four weeks.  He stated that 
he first sought treatment for his peripheral neuropathy 
symptoms in approximately 1974.  On July 2003 examination, he 
complained of numbness in the lower extremities and 
paresthesias extending to his knees.  He described his feet 
as "floppy" and reported using a cane for a couple of 
years.  Diagnosis was chronic peripheral neuropathy.  The 
examiner determined that the veteran's peripheral neuropathy 
was idiopathic, noting that 50 percent of all peripheral 
neuropathies have no specific etiology.  Furthermore, the 
examiner stated that the veteran's conversion symptomatology 
which lasted days while in service was not consistent with a 
peripheral neuropathic process.  The examiner concluded that 
it was more likely than not that the veteran's current 
peripheral neuropathy was not related to the short episode 
that occurred in service.  

Dr. Moore, in an addendum, indicated that the veteran's right 
hip numbness was not due to the veteran's polyneuropathy; it 
was due to a separate condition called meralgia paresthetica.  

In August 2003, the veteran underwent a contract examination 
through QTC Medical Services by Dr. Sabourin, a board-
certified orthopedic surgeon.  The veteran complained of pain 
and numbness in the right hip and legs.  Impression was 
polyneuropathy of the lower extremities involving the dorsal 
columns, and somewhat of the anterior columns, most likely 
secondary to third stage syphilis, however the examiner noted 
that other considerations must be present.  In arriving at an 
opinion, the examiner considered the veteran's neurological 
condition in service and the diagnosis of syphilis in 
service.  He also commented that any symptoms related to 
syphilis would not be service connected since the service 
medical records revealed that the veteran contracted syphilis 
one month prior to entry into the service.  The examiner 
concluded that the veteran's polyneuropathy of the lower 
extremities was most likely not service connected.  

In an October 2003 clarification, Dr. Sabourin added that he 
found no residuals of the veteran's conversion reaction and 
determined that such disorder was not related to the 
veteran's polyneuropathy.  He further noted that the 
veteran's numbness and shooting pains in the right thigh were 
not related to polyneuropathy.  He discussed the possibility 
of the veteran's polyneuropathy being luetic in origin.  Dr. 
Sabourin concluded that he was in agreement with Dr. Moore, 
noting that the veteran's lower extremity polyneuropathy was 
not service related.  

In a December 2003 rating decision, the RO granted service 
connection for meralgia paraesthetica of the right hip area 
and evaluated it as zero percent disabling.

Analysis

The veteran contends that he is entitled to service 
connection for diffuse peripheral neuropathy.  He relates his 
current neuropathy to numbness that he incurred in service 
after falling into a trench.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if an organic disease of the 
nervous system became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Treatment reports confirm a current diagnosis of diffuse 
peripheral neuropathy.  However, there is no competent 
evidence of diffuse peripheral neuropathy at any time during 
service.  While the veteran was evaluated for complaints of 
right side numbness during service, examination at that time 
was negative for any pathology to account for his complaints.  
The medical board diagnosed the veteran with hysterical type 
psychoneurosis and determined him to be unfit for duty.  
Furthermore, a review of the claims file reveals that a 
diagnosis of peripheral neuropathy was rendered decades 
following service.  

The Board acknowledges the June 2002 examiner's statement 
that it was difficult to determine whether the current 
polyneuropathy is connected to the claimed initial neuropathy 
episode in-service, however, he did concede that there were 
neuropathic elements from the examination that were 
independent of the claimed in-service neuropathy, as 
described by the veteran.  

The Board finds Dr. Moore's opinion to be of high probative 
value.  Dr. Moore is board-certified in neurology and 
psychiatry, therefore, he received specialized training in 
disabilities involving the nervous system.  He concluded that 
the veteran's polyneuropathy is not related to active 
service.  He emphasized that the veteran's conversion 
symptomatology while in service, lasting only days, would be 
entirely inconsistent with a peripheral neuropathic process.  

The veteran has repeatedly complained of numbness in his 
right lower extremities.  The Board notes that the medical 
evidence does not attribute this numbness to peripheral 
neuropathy but rather to meralgia paraesthetica, a disability 
for which the veteran is already service-connected.

In the May 2004 written brief presentation by the veteran's 
representative, it was asserted that the veteran had 
presented strong evidence of continuity of symptomatology 
because the veteran's neuropathy was diagnosed as chronic.  
Nevertheless, a clear preponderance of the competent evidence 
reflects that the post service complaints were different and 
did not represent the same disability.  The medical expert 
opinion has consistently differentiated between the symptoms 
of meralgia paraesthetica exhibited in service and the 
diffuse peripheral neuropathy currently exhibited.  Those 
same experts have concluded that the diffuse peripheral 
neuropathy does not owe its etiology to service or any event 
therein.  The veteran did not complete 90 days of service and 
is not entitled to the chronic presumption, but even if he 
were, diffuse peripheral neuropathy was not exhibited to any 
degree within the first post service year.  As a result, 
without affirmative evidence establishing a nexus between 
peripheral neuropathy and service, the Board finds that the 
veteran is not entitled to service connection.  

Although the veteran contends that his current diffuse 
peripheral neuropathy is attributable to service, the Board 
notes that the veteran's opinion as to medical matters is 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
diffuse peripheral neuropathy.  The benefit sought therefore 
must be denied.


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



